Order entered June 14, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                         V.

                  HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                      ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to conduct a hearing to resolve issues concerning the payment,

accuracy, and completeness of the clerk’s record. The hearing has been held, and

the parties have entered into an agreement in lieu of written findings from the trial

court. The agreement has been filed with the Court.

      The parties agree as follows:
(1) the total cost for the clerk’s record based on what has been
requested is $1,014.00;

(2) appellant owes $439.00 for the supplemental clerk’s record and
will make that payment within forty-eight hours of 1:00 on June 9,
2021;

(3) the documents to be included in the supplemental clerk’s record
constitute 439 pages and include the following:

   i.      defendant’s September 28, 2020 reply to plaintiff’s
   response to motion for reconsideration, to set aside, and to
   dismiss, and accompanying certificate of service, filed
   October 1, 2020;

   ii.       defendant’s October 2, 2020 supplemental reply to
   plaintiff’s response to motion for reconsideration, to set aside,
   and to dismiss, and accompanying certificate of service, filed
   October 5, 2020;

   iii.      plaintiff’s October 13, 2020 response to supplemental
   reply, filed October 9, 2020;

   iv.      defendant’s October 13, 2020 reply to plaintiff’s
   response to supplemental reply, and accompanying certificate
   of service, filed October 14, 2020;

   v.        plaintiff’s request for designation of additional items
   for clerk’s record filed January 5, 2021; and

   vi.       cover sheet, index, caption, cost bill and certification;

and,

(4) appellant withdrew her concerns/objections about the accuracy of
the final order included in the record and agrees that it is an accurate
reflection of the final order.
      We note the trial court’s online docket sheet reflects appellant tendered

payment of $439.00 on June 11, 2021.           Accordingly, based on the parties’

agreement, we ORDER Collin County District Clerk Lynne Finley to file, no later

than June 21, 2021, a supplemental clerk’s record containing the above-listed

items. We further ORDER appellant to file her brief on the merits within thirty

days of the filing of the supplemental clerk’s record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finley and the parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE